9DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/28/2022 has been entered.
3.	Applicant's amendment and response received 09/28/2022, responding to the 07/22/2022 Office Action provided in the rejections of claims 1-7 and 11-20, wherein at least independent claims 1, 11 and 20 have been amended.  Claims 1-20 remain pending in the application; which has been fully considered by the Examiner.
Specification Objection

4.	Prior objection is overcome by corrections.
Allowable Subject Matter

5.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 9-10, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, one of in response to disabling the first subset of CO sources, detecting, by the first CO sensor, a second level of CO less than the first level of CO; determining, based on the second level, that at least one appliance of the first subset of CO sources was a cause of the first level of CO; transmitting a second signal that causes each of the first subset of CO sources to be reactivated one-at-a-time in order to determine which appliance of the first subset of CO sources was the cause of the first level of CO; and transmitting a third signal that causes each of the first subset of CO sources except for the determined cause of the first level of CO to be reactivated.

Response to Arguments 
6.	Applicant’s arguments with respect to newly amended independent claims 1, 11 and 20 and claims 2-8 and 12-19 on pages 8-12 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Ueki (Art of record) as applied below, as they further teach such use.
Applicant contend with respect to claims 1-7 and 11-20 (p. 9, 2nd para. – p. 11, 3rd para.) that “Ueki fails to disclose or suggest, “in response to determining that the first level of CO detected by the first CO sensor currently exceeds the first threshold level of CO, and exceeded the first threshold level of CO for the first threshold period of time, disabling the first subset of CO sources” – (p. 10, 1st para., p. 11, 1st para. )”.  Examiner respectfully disagrees; Ueki teaches such use at/on: (p. 2, [0026]) “the invention provides a gas shutoff device for monitoring the use state of a gas appliance connected to piping after passing through a gas meter and limiting the use condition of the gas appliance in accordance with a signal from a CO alarm… the CO gas leakage determination unit, a shutoff unit for shutting off gas supply when an anomaly occurs, and a communication unit for reporting various pieces of appliance information, and wherein the gas shutoff device has a monitor mode of limiting the use condition of the appliance and monitoring and a shutoff mode of outputting a shutoff signal in an instant in response to the determination signal of the CO gas leakage determination unit”, (p. 1, [0007]), “in the alarm 801, a methane gas sensor 811 detects methane. Numeral 805 denotes a CO sensor, which is a  sensor for detecting CO. Numeral 806 denotes a CPU for detecting a signal of the methane gas sensor 811 or the CO sensor 805 as detection gas occurs. Sensor information is detected as a continuous gas concentration value”, (p. 3, [0029]), “in the gas shutoff device described above, when the maximum nth-stage determination signal where the CO concentration is high is output from the CO gas leakage determination unit, the appliance estimation unit outputs a signal for closing the shutoff unit through the anomaly determination unit”, (p. 2, [0021... 22]), “it is an object of the invention to provide a gas shutoff device for operating based on a CO gas detection signal at a low concentration from a CO alarm and determining the use gas appliance at the CO gas occurrence time using a gas meter capable of determining the use appliance according to the flow rate data… , it is another object of the invention to provide a highly reliable and highly safe gas shutoff device capable of determining a carbon monoxide occurrence appliance from carbon monoxide gas at a low concentration from an alarm and taking a measure of appliance repair, etc., at an early stage” and (p. 31, see [0362]), “when the gas table 518, the gas heater with fan for combustion air and circulating 519, etc., is used, if gas leakage occurs because of deterioration of the rubber hose, etc., and the gas sensor 521 of the alarm 520 detects it, the CPU 523 outputs a first-stage signal to the gas shutoff device 512. When the CO gas leakage determination unit 528 detects the first-stage signal, for example, while the gas table 518 or the gas heater with fan for combustion air and circulating 519 is being used, the remaining time of the initial monitor time of 720 minutes is shortened to 30 minutes” (emphasis added). Such “initial monitor time” of Ueki, is very much the same as such “period of time” as specified in Applicant’s claim limitation. 

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
		Claim 8 recites “determining that the first level of CO has exceeded the first threshold level for the first threshold period of time reduces the occurrence of false- positive nuisance response, wherein a false-positive nuisance response comprises disabling the first subset of CO sources” (emphasis added). Applicant’s disclosure does not set forth any written description and is devoid of such “determining that the first level of CO has exceeded the first threshold level for the first threshold period of time reduces the occurrence of false- positive nuisance response, wherein a false-positive nuisance response comprises disabling the first subset of CO sources”. There are only 2 paragraphs [0015] and [0047], that recites the reduction of occurrence of false-positive nuisance. However these reductions are for responses from the CO system or alert of the system. It does not specifically mention the reductions are for disabling of the two or more CO sources.
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iredale et al., GB 2539830 (hereinafter Iredale) in view of Ueki et al., US 20100330515 (hereinafter Ueki). 
     In regards to claim 1, Iredale teaches:
A method comprising: (p. 1, 6th para, see householders can also purchase carbon monoxide detectors to provide an alert of excessive levels of CO in the air), (p. 8, claim 5, see at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building, the controller being configured to close the.. electrically operable valve in response to receipt of a signal from the said detector indicative of excess carbon monoxide in the atmosphere) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments… Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors).
maintaining, in a memory, a set of associations between two or more carbon monoxide (CO) sensors and two or more CO sources (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40) and (p. 3, line 26, see a single detector unit may be responsive to smoke and carbon monoxide).
receiving, by processing circuitry, data from a first CO sensor of the two or more CO sensors (p. 5, 3rd para., see the controller 28 responds to an emergency signal from any one of the detectors 18d, 20d, 40) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building).
determining, by processing circuitry and based on data received from the first CO sensor, that a first level of CO detected by the first CO sensor has exceeded a first threshold level of CO for a first threshold period of time (p. 5, 3rd para., see the controller 28 responds to an emergency signal from any one of the detectors 18d, 20d, 40) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building).
identifying, based on the set of associations, a first subset of CO sources associated with the first CO sensor (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
the first subset of CO sources comprises at least one CO source of the two or more CO sources and fewer than all of the two or more CO sources (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
Iredale doesn’t explicitly teach:
in response to determining that the first level of CO detected by the first CO sensor has currently exceeds the first threshold level of CO and has exceeded the first threshold level of CO for the first threshold period of time, disabling the first subset of CO sources, wherein disabling the first subset of CO sources comprises transmitting a first signal that causes the first subset of CO sources to be disabled.
However, Ueki teaches such use: (p. 2, [0026], see the invention provides a gas shutoff device for monitoring the use state of a gas appliance connected to piping after passing through a gas meter and limiting the use condition of the gas appliance in accordance with a signal from a CO alarm… the CO gas leakage determination unit, a shutoff unit for shutting off gas supply when an anomaly occurs, and a communication unit for reporting various pieces of appliance information, and wherein the gas shutoff device has a monitor mode of limiting the use condition of the appliance and monitoring and a shutoff mode of outputting a shutoff signal in an instant in response to the determination signal of the CO gas leakage determination unit), (p. 1, [0007], see in the alarm 801, a methane gas sensor 811 detects methane. Numeral 805 denotes a CO sensor, which is a gas sensor for detecting CO. Numeral 806 denotes a CPU for detecting a signal of the methane gas sensor 811 or the CO sensor 805 as detection gas occurs. Sensor information is detected as a continuous gas concentration value), (p. 3, [0029], see in the gas shutoff device described above, when the maximum nth-stage determination signal where the CO concentration is high is output from the CO gas leakage determination unit, the appliance estimation unit outputs a signal for closing the shutoff unit through the anomaly determination unit), (p. 2, [0021... 22], see it is an object of the invention to provide a gas shutoff device for operating based on a CO gas detection signal at a low concentration from a CO alarm and determining the use gas appliance at the CO gas occurrence time using a gas meter capable of determining the use appliance according to the flow rate data… , it is another object of the invention to provide a highly reliable and highly safe gas shutoff device capable of determining a carbon monoxide occurrence appliance from carbon monoxide gas at a low concentration from an alarm and taking a measure of appliance repair, etc., at an early stage) and (p. 31, see [0362], see when the gas table 518, the gas heater with fan for combustion air and circulating 519, etc., is used, if gas leakage occurs because of deterioration of the rubber hose, etc., and the gas sensor 521 of the alarm 520 detects it, the CPU 523 outputs a first-stage signal to the gas shutoff device 512. When the CO gas leakage determination unit 528 detects the first-stage signal, for example, while the gas table 518 or the gas heater with fan for combustion air and circulating 519 is being used, the remaining time of the initial monitor time of 720 minutes is shortened to 30 minutes) (emphasis added). 
Iredale and Ueki are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Ueki before him or her, to modify the system of Iredale to include the teachings of Ueki, as a gas shutoff device, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to disable devices, as suggested by Ueki (p. 2, [0026], p. 32, [0372]).      

   In regards to claim 2, Iredale teaches:
determining that a second level of CO detected by a second CO sensor of the two or more CO sensors is below the first threshold level of CO or has been above first threshold level of CO for less than the first threshold period of time (p. 3, last para., see if carbon monoxide concentration sensed by the detector 24 rises above a threshold level it will produce an audible alarm) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building).
the second level of CO is different than the first level of CO (p. 9, claim 9, see the safety system comprising: first and second detectors associated respectively with the first and second appliances) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments … Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors) and (p. 3, 6th para., see fitted at appropriate points in the building are detectors 22, 24 responsive to the condition of the atmosphere in the building. In the present embodiment detector 22 is responsive to smoke and detector 24 is responsive to carbon monoxide. Each is a small, self-contained commercial unit powered by an on-board battery or by a connection to the mains electrical supply, or both. While the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments). 
transmitting the first signal causes the first subset of CO sources associated with the first CO sensor to be disabled while leaving a second subset of CO sources associated with the second CO sensor to be unaffected (p. 4, 6th para., see Figure 2 represents an alternative embodiment in which individual detectors are each associated with specific appliances, and each protected appliance (or group of appliances) is provided with a respective electrically controlled valve to shut off fuel supply) and (p. 9, claim 9, see the safety system comprising: first and second detectors associated respectively with the first and second appliances… the controller is configured to close the first electrically operable valve in response to an emergency signal from the first detector, and to close the second electrically operable valve in response to an emergency signal from the second detector). 
the second subset of CO sources comprises fewer than all of the two or more CO sources (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40).

   In regards to claim 3, Iredale teaches:
the first subset of CO sources associated with the first CO sensor are located in a same room as the first CO sensor (p. 5, 2nd para., see each is associated with its  corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated  appliance may be in close physical proximity).

   In regards to claim 4, Iredale teaches:
 the first subset of CO sources includes one or more appliances (p. 5, para. 5, see Figure 3 represents an example, in which a fuel store 50 may for example contain biomass, oil, LPG, gas or other combustible fuel which is conducted to an appliance 52 in which the fuel is burned through a supply line 53. In the present embodiment this takes the form of a boiler (water heater)). 

   In regards to claim 20, Iredale teaches:
A device comprising a non-transitory computer-readable storage medium having executable instructions stored thereon, configured to be executable by processing circuitry for causing the processing circuitry to: (p. 1, 6th para, see householders can also purchase carbon monoxide detectors to provide an alert of excessive levels of CO in the air), (p. 8, claim 5, see at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building, the controller being configured to close the.. electrically operable valve in response to receipt of a signal from the said detector indicative of excess carbon monoxide in the atmosphere) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments… Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors).
receive, from a carbon-monoxide (CO) sensor, an indication of a first detected level of CO that has been above a threshold level of CO for a threshold amount of time (p. 5, 3rd para., see the controller 28 responds to an emergency signal from any one of the detectors 18d, 20d, 40) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building).  
determine, from a plurality of CO sources, a first subset of CO sources associated with the CO sensor (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
the first subset of CO sources comprises at least one CO source of the plurality of CO sources and fewer than all of the plurality of CO sources (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
Iredale doesn’t explicitly teach:
in response to determining that the first level of CO detected by the first CO sensor currently exceeds the first threshold level of CO; and has exceeded the first threshold level of CO for the first threshold period of time, disable the first subset of CO sources to disable the first subset of CO sources comprises to transmit a signal that causes the first subset of CO sources to be disabled.
However, Ueki teaches such use: (p. 2, [0026], see the invention provides a gas shutoff device for monitoring the use state of a gas appliance connected to piping after passing through a gas meter and limiting the use condition of the gas appliance in accordance with a signal from a CO alarm… the CO gas leakage determination unit, a shutoff  unit for shutting off gas supply when an anomaly occurs, and a communication unit for reporting various pieces of appliance information, and wherein the gas shutoff device has a monitor mode of limiting the use condition of the appliance and monitoring and a shutoff mode of outputting a shutoff signal in an instant in response to the determination signal of the CO gas leakage determination unit), (p. 1, [0007], see in the alarm 801, a methane gas sensor 811 detects methane. Numeral 805 denotes a CO sensor, which is a gas sensor for detecting CO. Numeral 806 denotes a CPU for detecting a signal of the methane gas sensor 811 or the CO sensor 805 as detection gas occurs. Sensor information is detected as a continuous gas concentration value), (p. 3, [0029], see in the gas shutoff device described above, when the maximum nth-stage determination signal where the CO concentration is high is output from the CO gas leakage determination unit, the appliance estimation unit outputs a signal for closing the shutoff unit through the anomaly determination unit), (p. 2, [0021... 22], see it is an object of the invention to provide a gas shutoff device for operating based on a CO gas detection signal at a low concentration from a CO alarm and determining the use gas appliance at the CO gas occurrence time using a gas meter capable of determining the use appliance according to the flow rate data… , it is another object of the invention to provide a highly reliable and highly safe gas shutoff device capable of determining a carbon monoxide occurrence appliance from carbon monoxide gas at a low concentration from an alarm and taking a measure of appliance repair, etc., at an early stage) and (p. 31, see [0362], see when the gas table 518, the gas heater with fan for combustion air and circulating 519, etc., is used, if gas leakage occurs because of deterioration of the rubber hose, etc., and the gas sensor 521 of the alarm 520 detects it, the CPU 523 outputs a first-stage signal to the gas shutoff device 512. When the CO gas leakage determination unit 528 detects the first-stage signal, for example, while the gas table 518 or the gas heater with fan for combustion air and circulating 519 is being used, the remaining time of the initial monitor time of 720 minutes is shortened to 30 minutes) (emphasis added). 
Iredale and Ueki are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Ueki before him or her, to modify the system of Iredale to include the teachings of Ueki, as a gas shutoff device, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to disable devices, as suggested by Ueki (p. 2, [0026], p. 32, [0372]).      

11.	Claims 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Lin et al., US 20140172297 (hereinafter Lin). 
   In regards to claim 11, Iredale teaches:
A carbon-monoxide (CO) detection system comprising: (p. 1, 6th para, see householders can also purchase carbon monoxide detectors to provide an alert of excessive levels of CO in the air), (p. 8, claim 5, see at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building, the controller being configured to close the.. electrically operable valve in response to receipt of a signal from the said detector indicative of excess carbon monoxide in the atmosphere) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments… Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors).
two or more carbon monoxide (CO) sensors; and a controller device comprising: a memory configured to store a set of associations between the two or more CO sensors and two or more CO sources; and processing circuitry (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40) and (p. 3, line 26, see a single detector unit may be responsive to smoke and carbon monoxide).
receive an indication that a first CO sensor of the two or more CO sensors has detected a level of CO that is above a threshold level for a threshold amount of time (p. 5, 3rd para., see the controller 28 responds to an emergency signal from any one of the detectors 18d, 20d, 40) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building).
determine, based on the set of associations retrieved from the memory, that a first subset of CO sources associated with the first CO sensor (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
the first subset of CO sources comprises at least one CO source of the two or more CO sources and fewer than all of the two or more CO sources (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
Iredale doesn’t explicitly teach:
in response to determining that the first level of CO detected by the first CO sensor currently exceeds the first threshold level of CO; and has exceeded the first threshold level of CO for the first threshold period of time, disable the first subset of CO sources, wherein to disable the first subset of CO sources comprises to transmit a signal that causes the first subset of CO sources to be disabled. 
However, Ueki teaches such use: (p. 2, [0026], see the invention provides a gas shutoff device for monitoring the use state of a gas appliance connected to piping after passing through a gas meter and limiting the use condition of the gas appliance in accordance with a signal from a CO alarm… the CO gas leakage determination unit, a shutoff unit for shutting off gas supply when an anomaly occurs, and a communication unit for reporting various pieces of appliance information, and wherein the gas shutoff device has a monitor mode of limiting the use condition of the appliance and monitoring and a shutoff mode of outputting a shutoff signal in an instant in response to the determination signal of the CO gas leakage determination unit), (p. 1, [0007], see in the alarm 801, a methane gas sensor 811 detects methane. Numeral 805 denotes a CO sensor, which is a gas sensor for detecting CO. Numeral 806 denotes a CPU for detecting a signal of the methane gas sensor 811 or the CO sensor 805 as detection gas occurs. Sensor information is detected as a continuous gas concentration value), (p. 3, [0029], see in the gas shutoff device described above, when the maximum nth-stage determination signal where the CO concentration is high is output from the CO gas leakage determination unit, the appliance estimation unit outputs a signal for closing the shutoff unit through the anomaly determination unit), (p. 2, [0021... 22], see it is an object of the invention to provide a gas shutoff device for operating based on a CO gas detection signal at a low concentration from a CO alarm and determining the use gas appliance at the CO gas occurrence time using a gas meter capable of determining the use appliance according to the flow rate data… , it is another object of the invention to provide a highly reliable and highly safe gas shutoff device capable of determining a carbon monoxide occurrence appliance from carbon monoxide gas at a low concentration from an alarm and taking a measure of appliance repair, etc., at an early stage) and (p. 31, see [0362], see when the gas table 518, the gas heater with fan for combustion air and circulating 519, etc., is used, if gas leakage occurs because of deterioration of the rubber hose, etc., and the gas sensor 521 of the alarm 520 detects it, the CPU 523 outputs a first-stage signal to the gas shutoff device 512. When the CO gas leakage determination unit 528 detects the first-stage signal, for example, while the gas table 518 or the gas heater with fan for combustion air and circulating 519 is being used, the remaining time of the initial monitor time of 720 minutes is shortened to 30 minutes) (emphasis added). 
Iredale and Ueki are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Ueki before him or her, to modify the system of Iredale to include the teachings of Ueki, as a gas shutoff device, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to disable devices, as suggested by Ueki (p. 2, [0026], p. 32, [0372]).      
Iredale and Ueki, in particular Iredale doesn’t explicitly teach:
retrieve from the memory the set of associations.
However, Lin teaches such use: (Abstract, see an embodiment includes accessing a venue map and a survey plan associated with the venue map… A surveyor surveys the venue using the survey plan. Surveying the venue includes following the survey plan and acquiring sensor fingerprints at sensor reading points along the survey path. A fingerprint observation data store is populated with survey points that are registered to the survey plan. Survey points include sensor fingerprint data and correlation data) (emphasis added).
Iredale, Ueki and Lin are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki and Lin before him or her, to modify the system of Iredale and Ueki, in particular Iredale, to include the teachings of Lin, as a system for  sensor data collection, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to retrieve associations, as suggested by Lin (Abstract, p. 7, [0072]).      

   In regards to claim 13, Iredale teaches:
the first subset of CO sources comprises a water heater (p. 5, para. 5, see Figure 3 represents an example, in which a fuel store 50 may for example contain biomass, oil, LPG, gas or other combustible fuel which is conducted to an appliance 52 in which the fuel is burned through a supply line 53. In the present embodiment this takes the form of a boiler (water heater)). 

   In regards to claim 14, Iredale doesn’t explicitly teach:
to disable the first subset of CO sources further comprises to transmit a second signal causing a gas valve to be closed.
However, Ueki teaches such use: (p. 2, [0026], see the CO gas leakage determination unit, a shutoff unit for shutting off gas supply when an anomaly occurs, and a communication unit for reporting various pieces of appliance information, and wherein the gas shutoff device has a monitor mode of limiting the use condition of the appliance and monitoring and a shutoff mode of outputting a shutoff signal in an instant in response to the determination signal of the CO gas leakage determination unit). 
Iredale and Ueki are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Ueki before him or her, to modify the system of Iredale to include the teachings of Ueki, as a gas shutoff device, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to disable devices, as suggested by Ueki (p. 2, [0026], p. 32, [0372]).      

   In regards to claim 15, Iredale teaches:
the gas valve comprises a main shutoff valve for a building (Fig. 1, mains line 12, shutoff valve 34), (p. 3, 4th para., see the installation represented in Figure 1 uses combustible fuel in the form of gas from a mains supply led into the building via a manually operable isolation valve 12, a gas meter 14 and a network 16 of gas pipes running through the building to gas appliances comprising in this example a boiler (water heater) 18 and a gas cooker 20) and (p. 4, 2nd para., see the controller is operatively connected through a second signal connection 30 to a solenoid 32 controlling an emergency shut-off valve 34 which is formed as a solenoid valve and is incorporated in the pipe network 16, upstream of the appliances 18, 20. In the present embodiment the emergency shut-off valve 34 controls gas supply to all of the appliances 18, 20 in the building, being incorporated into the pipe network 16 immediately downstream of the gas meter 14). 

   In regards to claim 16, Iredale teaches:
the gas valve comprises a shutoff valve in a gas line leading to an appliance (Fig. 1, mains line 12, shutoff valve 34), (p. 3, 4th para., see the installation represented in Figure 1 uses combustible fuel in the form of gas from a mains supply led into the building via a manually operable isolation valve 12, a gas meter 14 and a network 16 of gas pipes running through the building to gas appliances comprising in this example a boiler (water heater) 18 and a gas cooker 20) and (p. 4, 2nd para., see the controller is operatively connected through a second signal connection 30 to a solenoid 32 controlling an emergency shut-off valve 34 which is formed as a solenoid valve and is incorporated in the pipe network 16, upstream of the appliances 18, 20. In the present embodiment the emergency shut-off valve 34 controls gas supply to all of the appliances 18, 20 in the building, being incorporated into the pipe network 16 immediately downstream of the gas meter 14). 

   In regards to claim 17, Iredale teaches:
to disable the first subset of CO sources comprises deactivating at least one appliance associated in the memory with the first CO sensor (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).

   In regards to claim 18, Iredale teaches:
the at least one appliance is located in a same room as the first CO sensor (p. 5, 2nd para., see each is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity). 

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Plaisted, CN 101681951a. 
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 5, Iredale teaches:
determining that the first subset of CO sources associated with the first CO sensor includes a primary heat source (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40). 
Iredale and Ueki, in particular Iredale doesn’t explicitly teach:
activating a backup heat source.
However, Plaisted teaches such use: (p. 14, 6th para., see the controller can decide which use the energy is more important in the determination between the load energy adjustment… If it is applied to backup heating system by using low-cost natural gas high-efficiency furnace for air conditioning space 221, then the optimal solution is optimal).  
Iredale, Ueki and Plaisted are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki and Plaisted before him or her, to modify the system of Iredale and Ueki, in particular Iredale to include the teachings of Plaisted, as a system for controlling an energy system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to activate a backup heat source, as suggested by Plaisted (p. 14, 6th para., p. 26, 2nd para.).      

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Leng, CN 205957400.
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 6, Iredale and Ueki, in particular Iredale doesn’t explicitly teach:
outputting an alert to one or more of: a mobile device and a central safety-monitoring station.
However, Leng teaches such use: (p. 2, 11 para., see sensing controller through the first signal receiving/transmitting module transmits the signal to the central processor; the central processor processes the signal and, if abnormal gas content is detected, the central processor is transmitted signal controller in the air quality adjusting device; the controller is a control device for opening/closing window open the window, control exhaust device for ventilating and exhausting. controlling the air purifier for purifying the indoor air, if humidity sensor detects the humidity of indoor too low or too high, the central processor sends signal to the controller to control the air humidifier or air dehumidifier to work; the rain inductor is set on the window, under the state of opening window, there is thunderstorm weather, rain sensor detects rain on the window after the floating, returning the information central processing unit, the control device for opening/closing window will be closed; induction to an indoor temperature sensor of temperature is too low or too high then controlling refrigeration and heating device for cooling or heating operation. the alarming device sends the air quality condition on the individual mobile communication terminal so as to make host know the condition, so  as to perform corresponding processing according to the message type is obtained).
Iredale, Ueki and Leng are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki and Leng before him or her, to modify the system of Iredale and Ueki, in particular Iredale to include the teachings of Leng, as a monitoring system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to output recommendations, as suggested by Leng (p. 2, 11 para.,, p. 4, 5th para.).      

14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Lin in view of Leng, CN 205957400.
In regards to claim 11 the rejections above are incorporated respectively.
   In regards to claim 19, Iredale, Ueki and Lin, in particular Iredale doesn’t explicitly teach:
output a recommendation for a user to open a window to reduce the level of CO.
However, Leng teaches such use: (p. 2, 11 para., see sensing controller through the first signal receiving/transmitting module transmits the signal to the central processor; the central processor processes the signal and, if abnormal gas content is detected, the central processor is transmitted signal controller in the air quality adjusting device; the controller is a control device for opening/closing window open the window, control exhaust device for ventilating and exhausting. controlling the air purifier for purifying the indoor air, if humidity sensor detects the humidity of indoor too low or too high, the central processor sends signal to the controller to control the air humidifier or air dehumidifier to work; the rain inductor is set on the window, under the state of opening window, there is thunderstorm weather, rain sensor detects rain on the window after the floating, returning the information central processing unit, the control device for opening/closing window will be closed; induction to an indoor temperature sensor of temperature is too low or too high then controlling refrigeration and heating device for cooling or heating operation. the alarming device sends the air quality condition on the individual mobile communication terminal so as to make host know the condition, so as to perform corresponding processing according to the message type is obtained).
Iredale, Ueki, Lin and Leng are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki, Lin and Leng before him or her, to modify the system of Iredale, Ueki and Lin, in particular Iredale to include the teachings of Leng, as a monitoring system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to output recommendations, as suggested by Leng (p. 2, 11 para.,, p. 4, 5th para.).      

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Chapman et al., US Patent No. 7,579,956 (hereinafter Chapman). 
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 7, Iredale and Ueki, in particular Iredale doesn’t explicitly teach:
activating a ventilation system.
However, Chapman teaches such use: (column 10, lines 13-28, see controlling an appliance having a source of combustion during a hazardous condition, comprising the steps of: receiving a carbon monoxide (CO) warning signal; disabling the source of combustion of the appliance… energizing a ventilation system to provide fresh air). 
Iredale, Ueki and Chapman are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki and Chapman before him or her, to modify the system of Iredale, and Ueki, in particular Iredale to include the teachings of Chapman, as a system for controlling a ventilation system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to activate a ventilation system, as suggested by Chapman (column 10, lines 13-28, column 10, lines 5-11).      

16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Lin in view of Chapman et al., US Patent No. 7,579,956 (hereinafter Chapman). 
In regards to claim 11 the rejections above are incorporated respectively.
   In regards to claim 12, Iredale, Ueki and Lin, in particular Iredale doesn’t explicitly teach:
transmit a second signal that causes a ventilation system to be activated.
However, Chapman teaches such use: (column 10, lines 13-28, see controlling an appliance having a source of combustion during a hazardous condition, comprising the steps of: receiving a carbon monoxide (CO) warning signal; disabling the source of combustion of the appliance… energizing a ventilation system to provide fresh air). 
Iredale, Ueki, Lin and Chapman are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki, Lin and Chapman before him or her, to modify the system of Iredale, Ueki and Lin, in particular Iredale to include the teachings of Chapman, as a system for controlling a ventilation system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to activate a ventilation system, as suggested by Chapman (column 10, lines 13-28, column 10, lines 5-11).      
Conclusion

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Zywicki et al., US20170045899, Google similarity match

Alexander et al., US 10684029, Google similarity match

18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193